Citation Nr: 9904199
Decision Date: 02/16/99	Archive Date: 06/24/99

DOCKET NO. 98-11 558               DATE FEB 16, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Paul, Minnesota.

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim for service connection for a back disorder.

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD 

Wm. Kenan Torrans, Associate Counsel 

INTRODUCTION

The veteran served on active duty from March 1971 to November 1971.

This matter arises from a March 1998 rating decision by the
Department of Veterans Affairs (VA) Regional Office (RO) in St.
Paul, Minnesota, which determined that the veteran had failed to
submit new and material evidence sufficient to reopen his claim for
service connection for a back disorder. The veteran filed a timely
appeal, and the case has been referred to the Board of Veterans'
Appeals (Board) for resolution.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable resolution of
the issue on appeal has been obtained by the RO.

2. A June 1972 rating decision by the RO denied service connection
for a back disorder. The veteran was informed of that decision and
of his appellate rights by a letter of July 10, 1972. He did not
appeal that decision.

3. The evidence associated with the claims file subsequent to the
RO's June 1972 rating decision is either redundant and cumulative
of evidence previously considered, or is not probative of the issue
of service connection for a back disorder.

CONCLUSIONS OF LAW

1. The June 1972 rating decision by the RO, which denied the
veteran's claim for service connection for a back disorder, is
final. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 3.104, 20.302,
20.1103 (1998).


2. The evidence received since the RO's June 1972 rating decision
is not new and material, and the veteran's claim for service
connection for a back disorder has not been reopened. 38 U.S.C.A.
5108 (West 1991); 38 C.F.R. 3.156(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A June 1972 rating decision by the RO denied the veteran's claim
for service connection for a back disorder. The RO had based its
decision on a review of the veteran's service medical records which
indicated that the veteran had a preexisting back disorder, and
that there was no evidence to show that that disorder had been
permanently aggravated by his active service. The veteran was
advised of that decision, and of his appellate rights by a letter
dated July 10, 1972, and did not appeal that decision. That rating
decision subsequently became final.

In July 1995, the veteran attempted to reopen his claim, and by a
rating decision dated in January 1997, the RO determined that he
had not submitted new and material evidence sufficient to reopen
his claim for a back disorder, and his claim was denied. Additional
evidence, consisting of contemporaneous clinical treatment records
were received shortly afterwards, and the veteran's claim to reopen
was once again denied by a rating decision of February 1997. The
veteran continued to submit evidence, consisting of medical
treatment records, and by a rating decision of March 1998, the RO
again determined that he had not submitted new and material
evidence sufficient to reopen his claim for service connection for
a back disorder. The veteran filed a timely notice of disagreement
to that action. The RO's March 1998 decision is the subject of this
appeal.

Because this case involves an attempt to reopen a previously denied
claim, the laws and regulations pertaining to finality and the
reopening of claims are pertinent to the appeal on this issue. When
a claim is denied by an RO, a claimant is granted a one- year
period from the date of notice of the rating decision to appeal
that decision. Otherwise, that decision becomes final, and is not
subject to revision on the same factual basis. See 38 U.S.C.A.
7105(b) (West 1991); 38 C.F.R. 3.104(a),

20.302, 20.1103 (1998). However, if new and material evidence is
presented or secured with respect to a claim which has been
disallowed, the claim will be reopened and reviewed. See 38
U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a) (1998). This new and
material evidence must be presented or secured since the time that
the claim was last decided on any basis, and not necessarily on the
merits. See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Evans v.
Brown, 9 Vet. App- 273, 282-83 (1996).

All evidence submitted since the last final decision must be
reviewed. If the Board's decision is favorable to the claimant, his
claim must be reopened and decided on the merits. See Glynn v.
Brown, 6 Vet. App. 523, 528-29 (1994); see generally, Evans, at
282-83.

In considering whether a claim may be reopened, a two-step analysis
must be performed under 38 U.S.C.A. 5108. First, the Board must
determine whether the evidence submitted in support of the claim is
new and material. Second, only if the Board determines that the
claimant has produced new and material evidence will the claim be
deemed to have been reopened, and the case re-evaluated on the
basis of all the evidence, both old and new. See Barnett v. Brown,
83 F.3d 1380 (Fed. Cir. 1996); Manio v. Derwinski, 1 Vet. App. 140,
145 (1991).

The first step in the two-step analysis involves two questions.
First, is the newly presented evidence "new," that is not of record
at the time of the last final disallowance of the claim, and not
merely cumulative of other evidence that was then of record.
Second, is the newly presented evidence "probative" of the issue at
hand. See Hodge, supra; Evans, supra; (Cox v. Brown, 5 Vet. App.
95, 98 (1993). If these criteria are not met, then the case will
not be reopened, and the last final decision of record will remain
final.

The evidence of record, which was considered by the RO in its 1972
decision, consisted of the veteran's service medical records. The
veteran's service medical records show that he presented with a
three-year history of chronic low back pain. His service entrance
physical examination report shows that he had lumbar spine

problems, but had a normal range of motion, and also show that he
had sustained a previous back injury resulting from an automobile
accident. X-ray test results failed to show any physical
abnormalities or deformity other than indentations of the inferior
plate at L-5 by the Schmorl's node. No spondylolisthesis or
spondylolysis were noted. The RO denied the veteran's claim,
finding that the veteran's back disorder existed prior to service,
that it had not been aggravated by service, and that the veteran
had not experienced any superimposed trauma to his back during his
seven months' service.

In July 1995, the veteran attempted to reopen his claim for service
connection, contending, in substance, that his period of active
service had permanently aggravated his pre-existing back disorder.
In support of this assertion, he submitted personal statements
attesting to the severity of his back disorder, and indicating that
he was unable to obtain or retain gainful employment as a result of
this back problem. Medical evidence submitted ii-i support of the
veterans claim to reopen consists of contemporaneous VA clinical
treatment records dating from May 1995 through October 1997, and a
report of a VA rating examination dated in October 1996. In a June
1997 psychological testing report, the veteran related that in
January 1996, he had a job-related back injury. He had applies for
workmen's compensation. However, he failed to mention this
information during his October 1996 VA medical examination.

The contemporaneous medical treatment records noted above show that
the veteran has a present disability with respect to his lower
back. However, they do not contain any medical opinion stating that
his pre-existing back disorder was aggravated in service. The
report of the October 1996 rating examination also shows that the
veteran has a present disability with respect to his back,
diagnosed as degenerative disc disease of the lumbar spine,
manifested by chronic pain. However, it fails to contain any
medical opinion that the veteran's back disorder was aggravated by
his seven months of active service.

The evidence does not show that the veteran incurred a back
disorder in service, or that his pre-existing back disorder had
been permanently aggravated by his active

service. As noted, the service medical records previously
considered show that the veteran had a pre-existing back disorder,
and that he experienced chronic pain during his active service,
which ultimately led to his discharge after seven months' service.
Even so, other than showing the existence of a present low back
disability, the newly submitted evidence fails to show or contain
any medical opinion stating that the veteran's pre-existing low
back disorder had been aggravated by his active service.

Here, the Board accepts that the veteran has a disability with
respect to his lower back. However, he has not presented an,,, r
competent medical evidence addressing his primary contention that
this back disorder, which had existed prior to service, had been
aggravated by his service. Moreover, as a lay person, lacking in
medical training and expertise, the veteran is not competent to
address an issue requiring an expert medical opinion, to include
medical diagnoses or opinions as to medical etiology. Therefore,
statements by the veteran that his pre-existing back disorder was
permanently aggravated by his period of active service do not
constitute medical evidence. See Moray v. Brown, 5 Vet. App. 211,
214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).
Absent a medical opinion, supported by a rationale and medical
evidence of record, stating that the veteran's current back
disability is the result of an in-service aggravation of a pre-
existing back injury, his claim to reopen must be denied.

Therefore, based on the foregoing, the Board concludes that new and
material evidence has not been presented to reopen the previously
denied claim, and the June 1972 decision remains final.
Accordingly, the benefit sought on appeal must be denied. Further,
the Board finds its discussion as sufficient to inform the veteran
of the evidence necessary to reopen his claim for service
connection for a back disorder. See Graves v. Brown, 8 Vet. A.pp.
522, 524 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

ORDER

New and material evidence not having been submitted to reopen the
veteran's claim for service connection for a back disorder, such
benefit remains denied.

RENEE M. PELLETIER 

Member, Board of Veterans' Appeals

7 - 

